Order entered July 16, 2014




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-13-01553-CR
                                        No. 05-13-01554-CR

                                JOHN MICHAEL JONES, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 3
                                       Dallas County, Texas
                          Trial Court Cause Nos. F12-62863-J, F13-00350-J

                                             ORDER
        The Court GRANTS appellant’s July 14, 2014 second motion for extension of time to

file appellant’s brief.

        We ORDER appellant to file the brief within TWENTY-ONE (21) DAYS from the date

of this order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE